DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of response was received on 01/08/2021.  Presently claims 1-2, 5-6, 8-11, and 13 are pending.  Claims 3-4 are canceled.  Claims 7, 12, and 14-20 are withdrawn.
Response to Arguments
Regarding claim 1, Applicant’s arguments have been fully considered and are persuasive.  Gentry fails to disclose of an angle of inclination ranging from 70 degrees to 100 degrees.  
Regarding claim 8, Applicant’s arguments are not persuasive.  Collins teaches that an outlet (22) of a helical groove (18) comprises an inclined profile (inclined portions labeled “a” in Fig. 4’ below).
Applicant’s amendments necessitated a new ground of rejection under 35 U.S.C. 103 and this action has therefore been made final.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry et al. (US 2018/0231023 A1) in view of Collins (US 2007/0147989).
Regarding claim 8, Gentry et al. discloses a gas turbine compressor section with a casing treatment ([0001]) comprising: a casing (180/182) proximate said gas turbine compressor section (as shown in Fig. 2); a stator blade (190, 192, or 194) fixed to said casing (as shown in Fig. 2); a rotary hub (206, which contains surface 210, Fig. 2) proximate a tip of said stator blade (192, is proximate to surface 210 as shown in Fig. 2), said rotary hub configured to rotate around an axis (170, Fig. 2); and at least one spiral groove formed in a surface of said rotary hub proximate said tip (208, [0025], insert 208 comprises grooved section having helical/spiral effect, [0027], lines 7-15; stator 192 is proximate to insert 208 which contains the grooved section, as shown in Fig. 2).
Gentry et al. does not specifically disclose wherein said at least one spiral groove comprises an inclined profile proximate at least one of an inlet and an outlet of each of said at least one spiral groove.
Collins teaches of a compressor casing, which is within the same field of endeavor as the claimed invention.  Collins teaches that an outlet (22) of a helical groove (18) comprises an inclined profile (inclined portions labeled “a” in Fig. 4’ below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gentry et al. in view of Collins to have an inclined profile proximate an outlet of the spiral groove as taught by Collins because the inclined orientation of the groove allows for the deflection of foreign particles (which can be accumulated within the groove) away from adjacent, downstream components ([0018], 

    PNG
    media_image1.png
    490
    664
    media_image1.png
    Greyscale

Fig. 4’
Regarding claim 9, the combination of Gentry et al. and Collins further discloses wherein said stator blade (Gentry, 192) is a cantilever stator blade (stator blade 192 is only fixed to the casing end, as shown in Fig. 2).
Regarding claim 11, Collins further teaches of a helical groove (18) formed on a casing (2) that comprises a tapered upstream end (inlet, 20) and a tapered downstream end (outlet, 22) wherein the depth of the helical groove (18) progressively reduces, and therein tapers at each end ([0019]).  The purpose of the tapering end configuration is to reduce the possibility of foreign objects or particles becoming entrapped at the ends of the groove, which prevents the accumulation of debris and therein enhances the compressor efficiency ([0019]; [0003]).   Therein, the combination of Gentry et al. and Collins discloses all of the limitations of claim 11.

However, Gentry et al. teaches that the depth (D) of the groove segments may range as a function of the tip crown of the gap between the insert and the tip of the stator blade and that the depth of the groove segments may be constant among the segments or may be varied for each segment ([0034]).  Gentry et al. further teaches that the depth of the groove segments can be configured in terms of the clearance variations or other characteristic dimensions to provide tight running clearances and robust performance retention at near stall conditions ([0033], lines 7-18).  Therein, the depth of the grooves are result effective variables effecting the performance of the compressor section at near stall conditions ([0033]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the depth of the groove to within the claim range recited as it is known that optimizing the depth of the groove segments results in the optimization of the running clearances and performance of the compressor section (Gentry, [0033]).

Allowable Subject Matter
Claims 1-2 and 5-6 are allowed. 
Regarding claim 1, Applicant’s arguments are persuasive.  The prior art of record fails to disclose wherein said at least one spiral groove comprises an angle of inclination angled relative to the axis, said angle of inclination ranges from 70 degrees to 100 degrees.
10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, Applicant’s arguments on pp. 10-11 are persuasive, the prior art fails to disclose wherein said at least one spiral groove comprises an angle of inclination angled relative to the axis, wherein said angle of inclination ranges from 45 degrees to 135 degrees.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/16/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/24/2021 8:27 AM